       Case 1:21-bk-10023-MT Doc 35 Filed 03/29/21 Entered 03/29/21 11:16:35                                           Desc
                            van21:Ord Dism(OptionA) Page 1 of 1
Form odspa−odspab
Rev. 06/2017

                                         United States Bankruptcy Court
                                           Central District of California
                                     21041 Burbank Blvd, Woodland Hills, CA 91367−6603

                            ORDER AND NOTICE OF DISMISSAL FOR
                    FAILURE TO FILE SCHEDULES, STATEMENTS AND/OR PLAN
    DEBTOR INFORMATION:                                                             BANKRUPTCY NO. 1:21−bk−10023−MT
    Richard Kuehne
                                                                             CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−7582
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 3/29/21


    Address:
    16700 Donmetz St
    Granada Hills, CA 91344


It appearing that the debtor(s) in the above−captioned case has failed to file all the documents required under FRBP 1007 or
3015(b) within 14 days after the filing of the petition and no motion for an order extending the time to file the required documents
has been timely filed in accordance with FRBP 1007(a)(5) or 3015(b),


      IT IS HEREBY ORDERED THAT:

      1)       The case is dismissed, the automatic stay is vacated and all pending motions and adversary proceedings are
               moot and dismissed.

      2)       Any discharge entered in this case is vacated.

      3)       The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all
               issues arising under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent
               provided by law.




                                                                                  By the Court,
Dated: March 29, 2021                                                             Kathleen J. Campbell
                                                                                  Clerk of Court




Form odspa−odspab Rev. 06/2017                                                                                              35 / RTO
